Dillon, J.
i. tax demptSm woman, The plaintiff is a married woman, and her land, owned by her in her own right, was sold in 1860 for the delinquent taxes of 1858 and 1859, and again in 1861, for the delinquent taxes of 1860. At ift© date of these sales section 779 of the Bevision was in force, which provided, “ that if the real property of any married woman be sold for taxes, the same may be redeemed at any time within one year after such disability be removed, upon the terms specified in this’section,” &c.
% pealing act. In 1862 (Laws 1862, p. 226), sec. 779 was repealed, without any saving, in the repealing act, of the rights of married women. It is now contended by the defendants that, after the act of 1862 went into effect, a married woman is not entitled to redeem her lands sold' for taxes prior to that act, unless such redemption' be made before the expiration of three years from the date of the tax sale.
*25By a section of our statute which seems to have been overlooked by counsel, Rev., § 29, subdiv., 1, the repeal of section 779 “ did not affect any right which accrued under or by virtue of the statute repealed.” Inskeep v. Inskeep, 5 Iowa, 204, 220.
The right of the wife to redeem, accrued under section 779, and this right is not taken away from her, if indeed it be conceded that it is competent for the legislature to do. so.
Upon a careful examination of the act of 1862, it is our opinion that it was not intended to apply to sales of the property of married women theretofore made, so as to require them to redeem within three years from the day of sale. This precise question was decided against the position taken by the defendants, in the case of Adams v. Beale et ux., 19 Iowa, 61.
Holding, as we do, that the right of the wife to redeem was not barred, but still subsisted, it is perfectly plain that under the statute she might make redemption by the payment of the money to the clerk. She need not, in such case, tender it to the tax purchaser or his assignee.
Reversed and remanded.